Citation Nr: 0503797	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  95-18 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial increased (compensable) evaluation 
for a scar on the sole of the left foot.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The veteran served on active duty from September 1944 to 
August 1946.  His separation documents show that he was 
awarded the Purple Heart.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1995 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

In May 1998, the Board found that the veteran had not shown 
good cause for failure to report for a hearing before a 
Veterans Law Judge (then member of the Board) scheduled for 
January 1998, on the issues of entitlement to service 
connection for the residuals of a shell fragment wound to the 
lower back and left ankle, and to an initial compensable 
evaluation for a scar on the sole of the left foot.  The 
claims were then remanded for further development, including 
to allow the veteran another opportunity to appear for a 
hearing.

In November 1998, the Board remanded the veteran's claims for 
service connection for the residuals of a shall fragment 
wound to the lower back and left ankle, and for a compensable 
evaluation for a scar on the sole of the left foot for 
additional development.  In so doing, the Board noted that 
the veteran again failed to report for a hearing, this time 
scheduled before the undersigned Veterans Law Judge in August 
1998.

Following the November 1998 remand, and during the pendency 
of his appeal, the RO granted service connection for the 
residuals of shell fragment wounds to the lower back and left 
ankle.  In view of the RO's decision to award service 
connection for the residuals of shell fragment wounds to his 
lower back and left ankle, the issue of entitlement to 
service connection for the same was rendered moot.  
Accordingly, the May 2003 Board decision dismissed both of 
these claims.  However, the issue of an initial compensable 
evaluation for the left foot scar was remanded for further 
development, to include providing notice to the veteran of 
revised rating criteria governing the evaluation of scars and 
to allow the RO the opportunity to examine and evaluate the 
veteran's service-connected scar under the revised criteria.  
As noted below, the RO has complied with the terms of the May 
2003 remand, to the extent possible.  The case has been 
returned to the Board for further appellate review.

The Board notes that the record contains VA treatment records 
reflecting complaints of pain and retrograde radiation from 
the veteran's left foot to his lower back.  The veteran is 
now service-connected for the residuals of shell fragment 
wounds to his lower back and left foot.  Claims for increased 
evaluations for these service-connected disabilities are thus 
inferred and referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of the claim, 
and adequately notified the veteran of the evidence necessary 
to substantiate the claim for an increased evaluation 
addressed in this decision.

2.  The medical evidence establishes that the service-
connected scar on the sole of the left foot is approximately 
7 centimeters in length and 2 centimeters wide, with 
numbness.


CONCLUSION OF LAW

The criteria for an evaluation of 10 percent, and no greater, 
for the scar on the sole of the left foot, are met.  
38 U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.102, 3.159, 3.326(a), 4.1, 4.3, 4.7, 4.31, 
4.41, 4.118 Diagnostic Code 7804 (2001-2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the course of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted and became 
effective.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The VCAA essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim and provides that VA will notify the claimant 
and the claimant's representative, if any, of information 
required to substantiate a claim and will assist the claimant 
in obtaining evidence necessary to substantiate a claim.  VA 
issued regulations to implement the VCAA in August 2001.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004)).  
The amendments became effective on November 9, 2000, except 
for the amendment to 38 C.F.R. § 3.156(a), which became 
effective August 29, 2001.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

With respect to the appellant's claim, VA's duties have been 
fulfilled to the extent possible.  VA must notify the veteran 
of evidence and information necessary to substantiate the 
claim and inform him whether he or VA bears the burden of 
producing or obtaining that evidence or information.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim by means of the discussions in the original rating 
decision, the statement of the case, supplemental statements 
of the case, and the two Board remands-particularly the May 
2003 remand, which remanded the present issue for further 
development specifically in accordance with the VCAA. 

As also explained in the May 2003 remand, regulations 
governing the evaluation of skin were revised, effective 
August 30, 2002.  See 67 Fed. Reg. 49590-49599 (July 31, 
2002).  The remand was effected in order to advise the 
veteran of the changes in these regulations, but also to 
afford him the opportunity for examination and re-evaluation 
under the revised criteria.  Notwithstanding, the veteran 
failed twice to appear for scheduled examinations, in May 
1999 and June 2003-even after the RO explained by letter why 
this examination was necessary, in November 1999 and in April 
2002.  Moreover, the RO issued a subsequent VCAA letter in 
February 2004.  In its May 2003 remand, the Board notified 
the veteran that his claim could be denied if he failed to 
report for a scheduled VA examination, a notice the RO 
repeated in its April 2004 supplemental statement of the 
case, which, the Board observes, gave only partial notice of 
the changes in regulations governing the evaluation of scars.  

In the veteran's June 2003 email to the RO, in which he 
canceled his June 2003 VA examination for dermatology (which 
was to have examined his left foot scar), the veteran 
explained that he was confused as to what conditions he was 
service connected for, and that he would later contact the 
RO.  There is no evidence he tried again to contact the RO, 
despite the issuance of the February 2004 VCAA letter and the 
April 2004 supplemental statement of the case.

Notwithstanding, the Board is granting the benefit sought on 
appeal, and is remanding for further development the issue of 
entitlement to an extracurricular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  Hence the Board finds no prejudice in 
proceeding with the veteran's claim absent notification of 
these changes in law.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

As noted above, the RO issued a VCAA letter in April 2004.  
Moreover, the December 2002 and April 2004 supplemental 
statements of the case, and May 2003 remand gave information 
as to the changes in the law and regulations effected by the 
VCAA along with information regarding the evidence needed to 
substantiate his claim for increased evaluation, as well as 
regulations governing the evaluation of scars-albeit this 
information as to the revised regulations governing the 
evaluation of scars was incomplete.

Finally, the RO twice attempted to afford the veteran a VA 
examination to determine the nature and extent of his 
service-connected left foot scar, but the veteran twice 
failed to appear, despite the RO's specific written attempts 
to explain the necessity of these examinations.  
Notwithstanding, the veteran appeared for VA examinations 
conducted in August 1993 and September 1995, and the RO has 
obtained VA treatment records from 1991 through 1998, and 
these are present in the claims file now before the Board.  
In addition, the RO further obtained additional service 
medical records, which it received in August 2000.  On the 
basis of these records, in part, the RO subsequently granted 
service connection separately for the residuals of shrapnel 
wounds to the left ankle and lower back, described as 
contusions, in a December 2002 rating decision.  

Additionally, the statement of the case and supplemental 
statements of the case gave the veteran specific information 
with respect to the changes in the law pursuant to the VCAA, 
as well as to the new VA duties to assist under the VCAA.  
The veteran was also given the opportunity to identify 
additional relevant evidence that might substantiate his 
claim.  The veteran's representative provided additional 
argument in January 2005, but the veteran declined to 
respond.  The veteran testified in August 1995 before a 
hearing officer sitting at the local RO as to the symptoms of 
his service connected left foot scar.  

The Board is not aware of the existence of other additional 
relevant evidence in connection with the claim on appeal.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  Here, the RO obtained 
the veteran's available VA treatment records and proffered 
the veteran examinations in May 1999 and June 2003, to which 
the veteran failed to report.  However, VA examinations 
reports from examinations conducted in August 1993 and 
September 1995, to which the veteran did report, are of 
record.  It seems clear that the VA has given the veteran 
every opportunity to express his opinion with respect to his 
claim, the VA has obtained all known documents that would 
substantiate the veteran's assertions that were possible for 
it to obtain; and, the veteran has undergone examinations, 
but has also failed to report for examinations when they were 
requested following changes in the subject rating criteria.

The Board notes that the claims file establishes that the RO 
made every attempt to afford the veteran an examination to 
determine the nature and extent of the service-connected scar 
on the sole of the veteran's left foot, twice scheduling 
examinations and twice explaining the necessity for them.  In 
addition, the Board advised the veteran of the necessity of 
keeping such scheduled appointments for examination and the 
possible consequences of failing to report for said 
appointments.  The Board further noted that the examination 
was necessary due to changes in the evaluation criteria.  The 
veteran is responsible to keep the RO informed of his 
whereabouts, and also to report for scheduled examinations.  
It is not the RO's responsibility to turn up "heaven and 
earth to find him" if he doesn't report.  See Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993); see also 38 C.F.R. 
§ 3.655.

Hence, the VCAA letter, statement of the case, supplemental 
statements of the case, and Board remand, in aggregate 
properly notified him of his statutory rights.  See Paralyzed 
Veterans of America, et. al. v. Secretary of Department of 
Veterans Affairs (PVA), 345 F.3d 1334 (Fed. Cir. 2003); 
Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003).  In addition, the veteran's representative 
provided additional argument to the VA, which information was 
readily accepted by the VA.  See 8 U.S.C.A. § 5103(b) (West 
2002).

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a) (West 2002), all 
questions in a matter which under 38 U.S.C.A. § 511(a) (West 
2002) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication notice constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2004).  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 (West 
2002) to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement with regard to the 
issue discussed on appeal was harmless error.  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices.  Therefore, to decide the appeal on the veteran's 
claim would not be prejudicial error to the claimant.  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In particular, the RO 
asked the veteran to tell VA about any additional information 
or evidence that the veteran wanted VA to try and get for him 
and to send VA the evidence that was needed as soon as 
possible.  By various informational letters, a statement of 
the case, supplemental statement of the case, and their 
accompanying notice letters, VA satisfied the fourth element 
of the notice requirements.

All that the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2004) (harmless error).  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  Here, the veteran is not 
prejudiced by the Board's consideration of his claim, even 
though the April 2004 supplemental statement of the case did 
not fully notify him of all the revised criteria governing 
the evaluation of scars, as the Board finds that it may grant 
the veteran's claim notwithstanding, and is remanding for 
consideration of 38 C.F.R. § 3.321.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

Entitlement to an Initial Compensable Evaluation

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2003).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. § 
4.1.  Where service connection has already been established 
and an increase in the disability rating is at issue, it is 
the present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the veteran has perfected an appeal of the 
evaluation assigned following the initial grant of service 
connection, the Board must consider the proper evaluation to 
be assigned from the time period beginning with the grant of 
original service connection, including "staged ratings," 
where appropriate.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Service connection was initially granted for a scar on the 
sole of the left foot in a March 1995 rating decision, based 
on medical evidence then of record.  This evidence included 
the reports of medical examination at discharge from active 
service, available service medical records, and a VA 
examination report dated in August 1993.

The report of medical examination at discharge from the 
veteran's period of active service, dated in August 1946, 
reflects a scar on the sole of the left foot.  Available 
service medical records show that the veteran was injured in 
March 1945 while in combat with the enemy, when a nearby 
building was struck by an enemy shell.  The veteran was 
struck by debris in the lumbar region and left ankle.  He was 
hospitalized.  Treatment records from the 28th General 
Hospital reflect a final diagnosis of contusions to the left 
ankle and lower back, with a diagnosis of a moderately 
severely sprained left ankle.  There are no findings of or 
treatment for a shrapnel wound to the bottom of the foot.  
However, hospital records show that foot soaks were 
prescribed.  Subsequent treatment records from the 50th Field 
Hospital, however, show that the veteran was again 
hospitalized for six days for cellulitis of the left foot, 
caused by infected epidermophytosis described as moderately 
severe and requiring penicillin.

The VA examination report reflects a history of a shrapnel 
wound to the left foot and back, with removal of shrapnel.  
The veteran complained of a painful, rigid left foot that 
limited his ability to walk.  The examiner also noted a 
history of non-insulin-dependent diabetes mellitus, type II, 
diagnosed in 1991.  The examiner recorded objective 
observations of no significant abnormalities in the skin.  
The veteran was able to stand on his heels and toes, and on 
either foot alone, and to partially squat with difficulty.  
No other findings concerning the left foot were made.  
General observations were as follows:  no swelling, localized 
heat or tenderness, local or diffuse circulatory 
disturbances, or ulcerations.  The examiner diagnosed history 
of shrapnel wound to the left foot.

The March 1995 rating decision assigned a noncompensable 
evaluation under Diagnostic Code 7805, effective from January 
26, 1995.  In making its decision, the RO cited service 
medical records of treatment for cellulitis of the left foot.

In September 1995, the veteran again underwent VA 
examination.  The report evidences a scar described as almost 
obliterated, longitudinal, and quite prominent.  It was 
reported to measure 7 centimeters by 2 centimeters along the 
medial aspect of the metatarsal arch of the left foot, below 
the medial malleolus.  No calluses or broken skin was noted.  
The veteran reported that he received a shrapnel wound to the 
left foot in combat, and that the blast threw him against a 
portion of a building, which injured his back.  He noted that 
the foot had given him trouble, and precluded him from 
vigorous walking and running.  The examiner observed the 
veteran to demonstrate full range of motion in the left foot 
and ankle.  Pulses were full, and there were no calluses or 
broken skin.  The skin was otherwise normal.  The examiner 
diagnosed status post shrapnel injury, left foot.  

The RO confirmed the noncompensable evaluation assigned the 
scar on the sole of the veteran's left foot in an April 1996 
supplemental statement of the case, stating specifically that 
the service medical records did not indicate that the veteran 
had sustained a shrapnel wound to his left foot.  Rather, 
service medical records showed only treatment for cellulitis 
of the left foot, and noted no other trauma or infection 
other than athlete's foot and epidermophytosis of both feet.  
The separation physical noted the scar, but gave no reason 
for it.  Thus, the RO found, there was no evidence indicating 
that the scar on the sole of the left foot was the result of 
a shell fragment wound or other trauma.

The veteran has appealed the noncompensable evaluation 
assigned his service-connected residual scar and contends 
that a higher evaluation is warranted therefor.  He avers 
that the scar is painful and interferes with his ability to 
walk.

In August 1995 the veteran testified before a hearing officer 
sitting at the local RO that the scar is the result of wounds 
he received in combat.  He stated that he and others were 
advancing to a point when they were shelled by the Germans.  
They ran for cover to a building on his right, and just as he 
entered the building, he was hit by shells.  He was found 
underneath the door, which had been blown up.  He was 
evacuated immediately to the 28th General Hospital in 
Belgium, where he received treatment and rehabilitation, for 
a little less than two weeks.  He testified that the wound on 
the bottom of his left foot developed as the result of 
fragments from the shell.

He testified that, over the years, the left foot symptoms 
have mostly manifested as pain, which prevented him from 
walking as much or as quickly as he would like, or as he has 
been advised by his health care providers for other 
conditions including his hear condition and diabetes.  He 
further testified that pain arises when he has driven for two 
hours.  The scar itself manifests pain upon pressure.  
Treatment has mostly been with over the counter medications, 
and occasionally shots of morphine.  

In November 1998 the case was remanded, as noted above, for 
further development to include obtaining any additional 
service medical records and reports of examination the 
veteran may have undergone as part of his employment as a 
Foreign Service Officer.  Further VA examination was 
requested but, as noted above, the veteran failed to report 
for scheduled examination.

Additional service medical records were received in August 
2000.  Accordingly, in a December 2002 rating decision, the 
RO granted entitlement to service connection for the 
residuals of shell fragment wound to the lower back and left 
ankle, which were both described as contusions.  
Clarification of the veteran's left foot scar was not 
possible, however, because the veteran failed to report for 
examination.

In May 2003, the issue of entitlement to an initial 
compensable evaluation for the scar of the sole of the left 
foot was again remanded for further development, including VA 
examination.  But, again, the veteran failed to report for 
the scheduled examination.  Rather, he stated in an email 
that he was confused as to what disability he was service-
connected for.

The veteran's confusion is understandable.  While he has 
described and claimed the scar as a residual of a shrapnel 
wound, the RO has described the scar specifically as the 
residuals of cellulitis.  Because this can conceivably affect 
the way in which the scar is evaluated, the Board finds it 
must clarify the description of the service-connected scar.

The Board notes that in this case, the veteran's testimony is 
that his left foot scar is the result of a shrapnel wound.  
The RO points out that records of treatment accorded the 
veteran immediately following his shrapnel wound in March 
1945 do not reflect treatment for a wound on the bottom of 
the foot.  In addition, records of treatment accorded the 
veteran in August 1946 for cellulitis of the left foot note 
record a history as provided by the veteran of no trauma or 
infection preceding the onset of swelling and other 
manifestations in the left foot.  However, the veteran's 
physical examination at separation from active service 
reflects findings of scar on the sole of the left foot.  
Treatment records concerning treatment for the shrapnel wound 
do reflect that the veteran was prescribed soaks for his left 
foot.  In addition, his subsequent hospitalization for 
cellulitis was lengthy-six days in duration.  The condition 
was described as moderately severe and required penicillin.  

Available serve medical records do not establish that the 
veteran sustained a shrapnel wound to his foot.  But these 
records do not rule out such an injury.  The veteran could 
have taken shrapnel in the foot that was not discovered until 
later, or he could have been injured again.  Available 
service personnel records reflect that the veteran's military 
occupational specialty was as a combat infantryman, and that 
he served overseas for one year and seven months.  His date 
of return to the U.S. is not indicated.  Service medical 
records show that he was released to general field duty (as 
opposed to limited duty) following treatment for his initial 
shrapnel wound.  These records further reflect that he had 
most recently been stationed with a Strategic Service Unit 
prior to being hospitalized for treatment of cellulitis, 
which occurred approximately one year and four months later.  
Service medical records show that he was still overseas at 
this time, having been transferred to the 50th Field Hospital 
from the 1st General Dispensary.

The veteran was wounded in combat, and for these wounds did 
receive a Purple Heart.  It is conceivable that the veteran 
did receive a shrapnel wound to his left foot at the same 
time as his original injury, or that he sustained subsequent 
injury to his left foot, that would in itself or its 
treatment have left such a longitudinal scar as is noted on 
his separation physical and described in the September 1995 
VA examination report.  Moreover, the Board observes that the 
examiner who conducted the August 1993 VA examination 
diagnosed a history of shrapnel wound to the left foot.  This 
diagnosis was confirmed by the examiner who conducted the 
September 1995 VA examination, who found the scar to the be 
residual of a shrapnel injury to the left foot.  It is not 
clear, however, that either examiner was afforded the 
veteran's claims file for review in conjunction with 
examination of the veteran.  Notwithstanding, these examiners 
had the opportunity to examine the veteran, and the scar 
itself.

A presumption is granted to wounds sustained in combat.  In 
the case of any veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, campaign, or 
expedition, the Secretary shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  38 U.S.C.A. 
§ 1154(b) (West 2002).

Service medical records reflect treatment for the residuals 
of injury to the left foot, including those received as a 
result of a shrapnel wound, albeit described as contusion, 
and an infection in the left foot.  Furthermore, two VA 
examiners have opined that the scar on the sole of the left 
foot is the residual of shrapnel injury.  Given the 
circumstances of combat and the presence of reasonable doubt, 
the Board finds no reason to disagree.  Hence, the Board 
finds that the scar on the sole of the veteran's left foot is 
the result of a wound, to include shrapnel wounds, rather 
than the result of an infection.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.102.

The Board notes that the RO has separately granted service 
connection for the residuals of shrapnel wounds to the left 
ankle and lower back, in the December 2002 rating decision, 
as noted above.  The veteran did not appeal the evaluations 
assigned these disabilities and, accordingly, these issues 
were dismissed in the May 2003 Board decision.  The Board 
will not therefore consider symptoms attributable to the left 
ankle joint in this decision.

The noncompensable evaluation assigned the service-connected 
scar of the sole of the left foot was accorded under 
Diagnostic Code 7805, which directs that the degree of 
impairment be evaluated based on limitation of the function 
of the body part affected.  The Rating Schedule affords 
compensable evaluations under Diagnostic Code 5270, 5271, 
5272, 5273, and 5274 for, respectively, ankylosis of the 
ankle, limited ankle joint motion, ankylosis of the 
subastragalar or tarsal joint, os calcis or malunion of the 
astragalus, and astragalectomy.  Compensable evaluations are 
also contemplated for scars that are poorly nourished with 
repeated ulceration, under Diagnostic Code 7803, or that are 
tender and painful on objective demonstration, under 
Diagnostic Code 7804.

Effective August 30, 2002, the rating criteria for scars was 
changed.  See Fed. Reg. 49590-49599 (July 31, 2002).  The 
General Counsel of VA has recently held that where a law or 
regulation changes during the pendency of a claim for an 
increased rating, the Board should first determine whether 
the revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  The Board, however, must apply both the former and 
the revised versions of the regulation for the period prior 
and subsequent to the regulatory change, but an effective 
date based on the revised criteria may be no earlier than the 
date of the change.  As such, VA must consider the claim 
pursuant to the both criteria during the course of the entire 
appeal.  See VAOPGCPREC 7-2003.

In the present case, and as explained above, the RO has given 
the veteran inadequate notice of the new criteria.  However, 
the Board finds that the veteran is not prejudiced by 
application of the revised regulations concerning the 
evaluation of his disability.  This is so because the Board 
is granting the benefit sought on appeal.  Moreover, the 
Board notes that while some of the regulations differ 
greatly, requiring more exact measurements of the scar tissue 
involved, others do not vary at all, as described below.

Under the new criteria, Diagnostic Code 7801 directs that 
scars other than on the head, face, or neck that are deep or 
cause limited motion are evaluated as 10 percent disabling 
for areas exceeding 6 square inches (39 square centimeters), 
20 percent disabling for areas exceeding 12 square inches, 30 
percent disabling for areas exceeding 72 square inches, and 
40 percent disabling for areas exceeding 144 square inches.  
Notes following the rating criteria explain (1) scars in 
widely separated areas, as on two or more extremities or on 
anterior and posterior surfaces of the extremities or trunk, 
will be rated separately and combined in accordance with 
38 C.F.R. § 4.25, and (2) a deep scar is one associated with 
underlying soft tissue damage.  Diagnostic Code 7802 provides 
that scars other than head, face, or neck scars that are 
superficial and do not cause limited motion will be rated as 
10 percent disabling for areas of 144 square inches or 
greater.  Notes following the rating criteria explain (1) 
scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of the 
extremities or trunk, will be rated separately and combined 
in accordance with 38 C.F.R. § 4.25, and (2) a superficial 
scar is one not associated with underlying soft tissue 
damage.  Diagnostic Code 7803 notes that unstable superficial 
scars are evaluated as 10 percent disabling.  Note (1) 
following indicates that an unstable scar is one where, for 
any reason, there is frequent loss of covering of skin over 
the scar.  Note (2) indicates that a superficial scar is one 
not associated with underlying soft tissue damage.  
Diagnostic Code 7804 provides that superficial scars that are 
painful on examination are rated as 10 percent disabling.  
Note (1) following states that a superficial scar is one not 
associated with underlying soft tissue damage.  Note (2) 
states that in this case, a 10 percent evaluation will be 
assigned for a scar on the tip of a finger or toe even though 
amputation of the part would not warrant a compensable 
evaluation (See 38 C.F.R. § 4.68 of this part on the 
amputation rule).  Diagnostic Code 7805 directs that other 
scars shall be rated on the limitation of function of the 
affected part.

In the present case, the veteran has a single scar on the 
sole of his left foot, which, has been described as 7 by 2 
centimeters.  The Board will evaluate the veteran's scar 
under both old and new diagnostic criteria and will apply 
that criteria more advantageous.  Where the evidence is 
lacking, i.e., where the measurement has not been provided 
and it is unclear from the medical records that the 
requirements could not be met based on the evidence present 
in the record, the Board will infer that the basic criteria 
has been met.

Because the Board is individually analyzing the criteria and 
applying that most favorable, and because the Board is 
inferring the basic criteria is met where the evidence does 
not so provide, the Board finds that evaluating the veteran's 
scar under the new criteria does not render the veteran 
unaware of any issues of which he would have required notice 
in order to submit evidence, argument, or testimony.

Considering all the medical evidence of record, the veteran's 
scar on the left sole of his foot is described as follows:  a 
7 by 2 centimeter longitudinal scar, quite prominent but 
almost obliterated, along the medial aspect of the metatarsal 
arch of the left foot below the medial malleolus, absent 
broken skin or calluses.  

This description is taken from a VA examination report dated 
in September 1995.  The veteran has failed to report for all 
subsequently scheduled VA examinations.  However, the RO has 
obtained VA treatment records from 1991 through 1998.  These 
records reflect rather consistent observations of the skin at 
the lower extremities as follows:  supple skin, palpable 
pedal pulses, no open lesions and no edema.  No evidence of 
foreign body secondary to gunshot wound was noted in December 
1997.  In July 1996, decreased sensation was observed.  In 
December 1998, the veteran complained of numbness.

The veteran has only one scar on the sole of his left foot.  
In addition, the scar, though described as prominent, does 
not appear to be deep or to involve underlying tissue.  
Rather, the scar is observed as being almost obliterated.  
Moreover, the 7 by 2 centimeter scar comprises an area of 14 
square centimeters.  Finally, the scar is observed to 
manifest no ulceration or breakdown of skin, inflammation, 
edema, or other manifestation.  Hence, the Board finds that 
the scar does not meet the criteria for a compensable 
evaluation under Diagnostic Code 7801, 7802, or 7803 of the 
new criteria.

Similarly, there are no findings of impairment to the left 
ankle that are not associated with the residuals of shell 
fragment wound, described as a contusion, and separately 
service-connected under diagnostic code 5271.  The medical 
evidence thus shows no manifestation that may be evaluated 
under Diagnostic Code 7805 under either the old or the new 
criteria.

However, the veteran complains of numbness in December 1998 
VA treatment records, and treatment records dated in July 
1997 reflect findings of decreased sensation.  The medical 
evidence thus reflects findings of decreased sensation. 

A compensable, 10 percent, evaluation is therefore warranted 
under both the old and the new criteria, under Diagnostic 
Code 7804, for a scar that is numb.

Accordingly, the Board finds that the criteria are met for a 
compensable, 10 percent evaluation under both the old and new 
criteria, under Diagnostic Code 7804 (2001-2003) for the scar 
on the sole of the left foot.

Manifestations of a disability may be separately, compensably 
evaluated where they create a separate disability neither 
duplicating nor overlapping another condition.  VAOPGCPREC 
23-97 (July 1, 1997); see also Esteban v. Brown, 6 Vet. App. 
259, 261 (1994).

As above discussed in detail, the evidence is in equipoise 
concerning whether or not the scar on the sole of the 
veteran's left foot is the result of an injury versus an 
infection.  The Board has found, given the medical evidence, 
the circumstances of combat and the veteran's service, and 
the opinions of VA examiners who examined the veteran in 
August 1993 and September 1995, that the scar is the result 
of a wound, to include a shrapnel wound.

Notwithstanding, the medical evidence has not demonstrated 
that the scar involves impairment to the bones, limitation of 
motion by pain or fatigue, or inability to move the left 
ankle joint other than that already contemplated in and 
evaluated as part of the left ankle disability that is 
separately service-connected and evaluated under Diagnostic 
Code 5271.  Similarly, the medical evidence does not show 
that the scar involves impairment to the nerves, vascular 
structures, or specific muscle in the left foot.  There is 
therefore no symptom that may be considered for separate, 
compensable evaluations under other diagnostic codes. 

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  Furthermore, 
consideration should also be given to weakened movement, 
excess fatigability and incoordination.  38 C.F.R. § 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, as 
explained above, in the present case, the scar on the sole of 
the left foot-whether considered to be the residual of 
shrapnel wounds to the left foot or the residual of 
cellulitis-is not manifested by functional loss due to pain, 
fatigue, or inability to move a joint.  There is no finding 
in the medical evidence of impairment to bones, nerves, 
vascular structures, or specific muscles in the left ankle 
other than that which has been separately service-connected 
as residuals of shrapnel wounds to the left ankle, described 
as a contusion, and evaluated under Diagnostic Code 5271.  
Thus, in the present case, DeLuca, supra, and consideration 
of 38 C.F.R. § 4.40 and 4.45 cannot apply.

After consideration of the evidence, the Board finds that the 
criteria for a compensable, 10 percent, evaluation for the 
scar on the sole of the veteran's left foot are met.  
38 C.F.R. § 3.102 (2004).

Additionally, the Board has considered whether it is 
appropriate to assign "staged ratings," in accordance with 
Fenderson, supra.  However, the Board finds that the medical 
evidence demonstrates consistently and throughout that the 
veteran meets the criteria for a 10 percent rating from the 
date of his claim.  Therefore, the assignment of staged 
evaluations in this case is not necessary.




ORDER

A 10 percent rating, and no greater, for the scar on the sole 
of the left foot is granted, subject to controlling 
regulations governing the award of monetary benefits.


REMAND

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

As discussed above, the RO did not provide adequate notice 
under VCAA of what evidence the veteran needed to provide in 
order to prevail in his claim for an increased evaluation for 
the scar on the sole of the left foot.  In the foregoing 
decision, the Board granted the maximum benefit it could 
grant for the scar under the criteria.  However, the issue of 
entitlement to an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) must be remanded for appropriate VCAA notice 
and development.

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); and VAOPGCPREC 7-2004. 

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO must ensure that the 
notification requirements set forth at 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), as well as VAOPGCPREC 7-
2004, are fully complied with and 
satisfied as to the issue of entitlement 
to extraschedular evaluation under 
38 C.F.R. § 3.321(b)(1) for the scar on 
the sole of the left foot.  In 
particular, the RO must inform the 
appellant: (1) of the notification and 
duty to assist provisions of the VCAA and 
its implementing regulations, (2) about 
the information and evidence not of 
record that is necessary to substantiate 
his claim for entitlement to 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) for the scar of the sole of 
the left foot; (3) about the information 
and evidence that VA will seek to 
provide; (4) about the information and 
evidence the appellant is expected to 
provide; and (5) request or tell him to 
provide any evidence in his possession 
that pertains to his claims.  The claims 
file must include documentation that 
there has been compliance with the VA's 
duties to notify and assist a claimant as 
set forth in the VCAA as specifically 
affecting the issue on appeal.

2.  The RO should request that the 
veteran identify all VA and non-VA health 
care providers who treated him for the 
scar on the sole of the left foot.  The 
RO should procure duly executed 
authorization for the release of private 
medical records.  

Furthermore, the appellant should be 
specifically informed as to what portion 
of evidence he is required/expected to 
submit, and which portion of the evidence 
the VA would attempt to obtain in order 
to assist the appellant in substantiating 
his claims, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002)).  

3.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers.  In 
particular, the RO should obtain any and 
all records of treatment accorded the 
veteran by any and all health care 
providers and treatment facilities he 
identifies.

The RO should perform any and all follow 
up required, including to obtain VA and 
non-VA records that may have been retired 
to storage.

4.  The RO should refer the veteran's 
claim for extraschedular consideration 
under 38 C.F.R. § 3.321.

5.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claim for 
entitlement to extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) for the 
scar on the sole of the left foot.  If 
the decision remains in any way adverse 
to the veteran, he and his representative 
should be furnished with a supplemental 
statement of the case, and with a 
reasonable period of time within which to 
respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


